﻿It is a distinct honour
for me to convey the sincere regrets of my President,
Mr. Ernest Bai Koroma, who, on account of unavoidable
circumstances, was unable to address the Assembly at
its sixty-seventh session.
I wish to join previous speakers in congratulating
the President on his election to direct the affairs of this
session and to assure him of my delegation’s fullest
support and cooperation throughout his tenure. Allow
me to commend his predecessor, Mr. Nassir Abdulaziz
Al-Nasser, and to thank him for the skilful manner in
which he efficiently conducted the affairs of the last
session. My profound appreciation also goes to the
Secretary-General, Mr. Ban Ki-moon, for his tireless
efforts in advancing the United Nations agenda to make
the world a peaceful and safer place for humankind.
The President’s choice of the theme “Bringing about
adjustment or settlement of international disputes or
situations by peaceful means” is a timely wake-up call
for the United Nations to fully embrace the fundamental
principle upon which our Organization was established.
Indeed, only with such adjustments and the practical manifestation of our collective commitment to peaceful
coexistence can we, as a global family, successfully
tackle the myriad of prevailing global challenges.
They include poverty, hunger, the gross and systematic
violation of human rights, extremist fundamentalism,
terrorism and transnational organized crime, as well as
the reconstruction and strengthening of fragile States
and economies emerging from conflict. In that context,
we should remind ourselves that, a little over a year ago,
the Assembly adopted the landmark resolution 66/291
on mediation that recognizes its growing usefulness
as a means of preventing disputes from escalating into
conflicts and as a cost-effective tool in the peaceful
settlement of disputes and the prevention of conflicts.
Amid such security challenges and global economic
uncertainties, the African continent continues to
strive hard to contain and to address the resurgence
of conflicts in the region by peaceful means. At
the regional and subregional levels, the year under
review has been marred by sporadic terrorist strikes
by extremists, leading to the extensive loss of life and
massive destruction of property, including coveted
world heritage sites, and the recent killing of the United
States Ambassador and three other Americans in
Libya. Sierra Leone strongly condemns such brutal and
cowardly acts and will continue to work closely with
all partners, particularly within the framework of the
Mano River Union, the Economic Community of West
African States, the African Union (AU) and the United
Nations, in seeking a lasting solution to that scourge.
Until recently, the use of preventive diplomacy in
the maintenance of international peace and security
was not used to its fullest potential by the United
Nations system. Rather, it was used more as a tool in
crisis management. I am, however, heartened by the
present impetus and would like to take this opportunity
to commend the role of the Secretary-General, his
Special Representatives and the crisis-management
operations and missions around the world, as well as
the increasing role of the AU, subregional organizations
and international contact groups, in tackling crisis
situations that have emerged globally in recent times.
Sierra Leone will continue to wholeheartedly
embrace mediation and other conflict-prevention
initiatives as a key and indispensable tool in settling
disputes and in preventing and resolving conflicts. The
lessons learned from our experience have enhanced our
conviction in the core principles of democracy, human
rights and good governance as prerequisites for political stability, sustainable peace, security and development.
We therefore remain strongly committed to the rule of
law, respect for and the protection of human rights, gender
equality, the empowerment of women, equal access to
justice, fighting corruption with zero tolerance and
pursuing the internationally agreed development goals,
including the Millennium Development Goals (MDGs).
To that end, we are committed to ensuring participatory
governance, conducting free, fair, transparent and
credible elections, and combating transnational
organized crime in all its forms.
Sierra Leone therefore views with disappointment
the fact that the United Nations Conference on the Arms
Trade Treaty ended without a negotiated consensus
on the treaty’s adoption. The Sierra Leone delegation
believes that we must all earnestly endeavour to
adopt a well-considered and balanced treaty with
adequate provisions to effectively regulate the transfer
of conventional weapons. If we continue to delay
in that respect, we face the risk of their continuous
use in committing grave violations of national and
international law, which has the potential to destabilize
peace and security. We therefore urge Member States
to consider our moral obligation to humankind as
our key guiding principle and to sincerely commit to
contributing to the establishment of mechanisms to
prevent the diversion of such weapons into the illicit
market.
In three years, we will reach the target date of 2015
for the implementation of the Millennium Development
Goals. For many Member States, particularly those
of the global South, the voyage has been rough and,
at times, turbulent. Worse still, the effects of the
food, fuel and financial crises that struck the global
community in 2008, as well as the impact of climate
change, conflicts and deadly pandemics, have further
exacerbated the situation and compromised the
determination and efforts of developing countries,
especially least developed countries (LDCs), to attain
the internationally agreed development goals, including
the MDGs.
We commend Brazil on successfully hosting
the United Nations Conference on Sustainable
Development (Rio+20). We also applaud our solidarity
and flexibility during the negotiation process,
enabling the incorporation of LDCs and conflict-
affected countries in the Rio+20 outcome document
(resolution 66/288, annex). We look forward to a similar
spirit of solidarity in defining sustainable development goals that take on board the concerns of the most
vulnerable members of the community of nations.
Despite the onerous challenges facing the global
community, Sierra Leone has recorded significant
progress in strengthening its political and economic
governance, including the improvement of its social
indicators. We have made substantial progress in
implementing the President’s Agenda for Change
(2008-2012), which covers the priorities of our national
development aspirations, as well as key peacebuilding
priorities, in tandem with the United Nations Joint
Vision for Sierra Leone.
The ongoing foreign direct investment in various
sectors of the economy, notably the mining sector, is
brightening the prospects for the economy. Hopefully,
it will place Sierra Leone among the fastest growing
economies in the world in the next few years.
The Agenda for Change continues to provide a
strong partnership link between Sierra Leone and
the United Nations, as well as other international
development partners. To date, its implementation has
had a great impact on peacebuilding and on laying
the foundations for sustainable development and the
consolidation of peace.
Sierra Leone today is considered a showpiece of
best practices in donor coordination and a success story
in peacebuilding. In that regard, we reiterate our call to
the international community to continue to invest in our
success in the spirit of the New Deal for Engagement
in Fragile States, which was agreed in Busan, and
the need for special attention to be paid to countries
emerging from conflict. The successor development
framework to our Agenda for Change, entitled Agenda
for Prosperity, is anchored on the New Deal and is well
under way.
In its short existence to date, the peacebuilding
architecture has proven its worth as envisaged by the
leaders at the 2005 World Summit, whose goal was
to help countries emerging from conflict make an
irreversible transition from war to sustainable peace.
As one of the first countries on the Peacebuilding
Commission’s agenda, Sierra Leone has charted a
path that can serve as a learning model for others. In
that regard, we strongly believe that strengthening
peacebuilding will help to better safeguard countries
from relapsing into conflict and sustain peace beyond
the life of peacekeeping missions. It will also help
ensure that the enormous investments that Member States make in peacekeeping operations will achieve
their intended result.
Sierra Leone continues to uphold the principles
of interreligious tolerance, peaceful coexistence and
respect for human rights and fundamental freedoms. At
the national level, we have enhanced political stability
by strengthening good governance institutions, giving
them sufficient leverage and latitude to deliver on their
respective statutory mandates. That arrangement has
earned the Human Rights Commission of Sierra Leone
an “A status” accreditation from the International
Coordinating Committee of National Human Rights
Institutions. In that regard, we remain focused on our
obligations to report to international treaty bodies and
have therefore submitted our initial report with regard
to the International Covenant on Civil and Political
Rights, while work is well under way on our reports
in compliance with the Convention against Torture
and Other Cruel, Inhuman or Degrading Treatment or
Punishment and the African Charter on Human and
Peoples’ Rights.
Along those lines, we recently established a national
commission for disabled persons, consistent with the
relevant provisions of the 2011 Disability Act, enacted
the 2012 Sexual Offences Act to address the specific
issue of sexual violence against women and girls, and
passed into law the 2012 bill on arms and ammunition
to regulate gun ownership so as to ensure compliance
with the Economic Community of West African States
Convention on Small Arms and Light Weapons. A
gender-equality bill is also in process for enactment.
I commend the support of the United Nations and
the international partners for the work of the Special
Court for Sierra Leone, which has made a number
of critical contributions to the advancement of the
rule of law at both the national and the international
levels. In particular, we compliment the Special Court
for bringing to trial perpetrators of crimes against
humanity and violations of international humanitarian
law committed in Sierra Leone during the course of
our 11-year conflict. Sierra Leone, the United Nations
and the international community can be proud of the
Special Court’s immense achievements. With our
continued support, the Special Court can complete its
remaining work.
President Ernest Bai Koroma, in his address to
the General Assembly at the opening of its sixty-sixth
session, underscored the imperative of peacefully settling disputes in Africa and the world at large
by emphasizing that the world is so interconnected
in trade, politics and the social spheres that a single
nation’s upheaval could affect many other countries
(see A/66/PV.20). It is against that background that
we, as a country, have continued to nurture closer
ties with our sister States in the Mano River basin in
order to deepen cooperation and collaboration and
address issues of common concern, ranging from
transnational organized crime to border disputes.
The recent decision by the Presidents of Sierra Leone
and her sister Republic of Guinea to demilitarize the
Yenga border area and establish a joint committee of
the two countries in order to ensure a final peaceful
resolution of the Yenga problem is consistent with our
commitment to the peaceful resolution of international
disputes. Indeed, our steadfast commitment to global
peace and security is evident in our participation in
United Nations peacekeeping missions in Lebanon,
Somalia, the Sudan, South Sudan and Timor-Leste.
The 2012 presidential, parliamentary and
local council elections scheduled to take place on
17 November are barely 46 days away. With the support
of our bilateral and multilateral partners, preparations
are in full swing for the conduct of the third round of
such elections within the decade following the end
of our civil conflict. The Government is fully aware
that the conduct and outcome of the elections will be a
critical benchmark for assessing the level of our gains
in the area of peace consolidation and democracy. The
Government, relevant stakeholders and our development
partners are therefore expressly determined to exert a
collective effort and use every available opportunity to
ensure that we put solid mechanisms in place for the
peaceful conduct and achievement of transparent and
credible democratic elections. It is in that regard that,
in May this year, all key stakeholders in the country
committed themselves to a credible and violence-free
process by signing the declaration on the 2012
Elections. We have thus consolidated the electoral laws
and established electoral offences courts to ensure the
legitimacy and credibility of the electoral process.
As Coordinator of the Committee of Ten Heads of
State of the African Union for the reform of the United
Nations Security Council, I am pleased to report to the
General Assembly that, at the last AU Summit held in
Addis Ababa, African heads of State reaffirmed their
strong commitment to the Ezulwini Consensus and
the Sirte Declaration containing the African common
position on the reform of the Security Council. To
that end, we are committed to building alliances
in support of the African common position with
various interest groups and Member States engaged
in the intergovernmental negotiations, with a view to
achieving reform of the Security Council as soon as
possible. In that pursuit, member States of the African
Union have been called upon to include the issue of
Security Council reform among the priorities in their
foreign policies.
In that respect, Africa continues to engage in the
intergovernmental negotiations with an open-door
policy aimed at correcting the historical injustice
suffered by Africa as the only continent not represented
in the permanent-member category of the Council and at
the same time underrepresented in the non-permanent
category. Since the Security Council remains at the
centre of global governance in the maintenance of
international peace and security, it is both imperative
and compelling that the international community
recognize the need described in the 2005 World
Summit Outcome to make the Council more broadly
representative, efficient and transparent in order
to enhance its effectiveness and the legitimacy and
implementation of its decisions, as well as the need to
democratize the Council’s decision-making process and
correct the lingering historical injustice inf licted upon
the continent. In that regard, we urge the wider United
Nations membership to work with Africa to urgently
address that injustice. Africa is not being unreasonable
in its demand, and we all know that procrastination on
the matter has led to a travesty of justice and fair play,
which undermines the dignity of our peoples.
We are determined at the national level to surmount
all impediments on our way to development and to
delivering fully on all the projects in our “Agenda for
Change”. We are confident that with sustained support
from our bilateral and multilateral partners, we shall
promote socioeconomic progress and provide a better
standard of living for our people in an atmosphere of
peace and security. What we cannot afford at this time
in our history is to fail in our duty and obligation to
provide peace, security and sustainable development
for our people.
At the global level, as we look at the work that
lies before the sixty-seventh session, let us not lose
sight of our shared obligation to ensure a peaceful
and secure world by resolving our differences through
constructive dialogue and thus strengthen the existing mediation mechanisms provided in the Charter and
institutionalized within the United Nations system.